              Case 2:18-cv-00537-JLR Document 311 Filed 02/25/21 Page 1 of 4



                                                                        The Honorable James L. Robart
 1

 2

 3

 4

 5
                                Notice of Cross-Appeal to Court of Appeals
 6                                 From a Judgment of a District Court
 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     JOHNNY B. DELASHAW, JR.,
10                                                       CASE NO. 2:18-cv-00537-JLR
                                   Plaintiff,
11                                                       SEATTLE TIMES COMPANY’S
                    v.                                   NOTICE OF CROSS APPEAL
12
     SEATTLE TIMES COMPANY, and
13
     CHARLES COBBS,
14
                                   Defendants,
15
     and
16

17   SWEDISH HEALTH SERVICES,

18                                 Intervenor.

19
            The Seattle Times Company cross-appeals to the United States Court of Appeals for the
20
     Ninth Circuit Court from those portions of the final order entered on January 20, 2021 (Dkt. #306)
21
     and any and all prior judgments, rulings, findings, orders and/or conclusions decided adversely to
22
     The Seattle Times (in whole or in part), including without limitation: 8/23/18 Order on Motions to
23
     Dismiss (Dkt #39), 1/30/19 Minute Entry (Dkt #80), 5/28/20 Order Granting in Part and Denying
24
     in Part Motions to Seal (Dkt #155), 7/14/20 Order Regarding Provisionally Sealed Summary
25
     Judgment Order (Dkt #206), 10/30/20 Order Granting in Part and Denying in Part Defendant
26

     SEATTLE TIMES CO.’S NOTICE OF CROSS APPEAL - 1                      SUMMIT LAW GROUP PLLC
     CASE NO. 2:18-cv-00537-JLR                                            315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                            SEATTLE, WASHINGTON 98104-2682
                                                                                 Telephone: (206) 676-7000
                                                                                    Fax: (206) 676-7001
             Case 2:18-cv-00537-JLR Document 311 Filed 02/25/21 Page 2 of 4




 1   Seattle Times’ Motion to Exclude Expert Opinions (Dkt #284), and 12/15/20 Order Regarding

 2   Provisionally Sealed Summary Judgment Order (Dkt #299).

 3          DATED this 25th day of February, 2021.

 4                                                   Respectfully submitted,
 5                                                   SUMMIT LAW GROUP PLLC
                                                     Attorneys for Defendant Seattle Times Company
 6
                                                     By s/ Jessica L. Goldman
 7                                                      s/ Christopher T. Wion
                                                       Jessica L. Goldman, WSBA #21856
 8                                                     Christopher T. Wion, WSBA #33207
                                                       315 Fifth Ave., S., Ste. 1000
 9                                                     Seattle, WA 98104
                                                       Tel: (206) 676-7000
10                                                     jessicag@summitlaw.com
                                                       chrisw@summitlaw.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     SEATTLE TIMES CO.’S NOTICE OF CROSS APPEAL - 2                    SUMMIT LAW GROUP PLLC
     CASE NO. 2:18-cv-00537-JLR                                         315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                         SEATTLE, WASHINGTON 98104-2682
                                                                              Telephone: (206) 676-7000
                                                                                 Fax: (206) 676-7001
         Case 2:18-cv-00537-JLR Document 311 Filed 02/25/21 Page 3 of 4




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Johnny B. Delashaw, Jr.


Name(s) of counsel (if any):
Arthur W. Harrigan, Jr., Tyler L. Farmer, Kristin E. Ballinger, Caitlin Pratt



Address: 999 Third Ave., Suite 4400, Seattle, WA 98104
Telephone number(s): (206) 623-1700
Email(s): arthurh@harriganleyh.com; tylerf@harriganleyh.com; kristinb@harriganleyh.com;
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
The Seattle Times Company


Name(s) of counsel (if any):
Jessica L. Goldman, Christopher T. Wion



Address: 315 Fifth Ave., Suite 1000, Seattle, WA 98104
Telephone number(s): (206) 676-7000
Email(s): jessicag@summitlaw.com; chrisw@summitlaw.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 2:18-cv-00537-JLR Document 311 Filed 02/25/21 Page 4 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
Swedish Health Services, Intervenor

Name(s) of counsel (if any):
Kevin C. Baumgardner; Steven W. Fogg; Jeff Bone


Address: 1001 Fourth Ave., Suite 2900, Seattle, WA 98154
Telephone number(s): (206) 625-8600
Email(s): kbaumgardner@corrcronin.com, sfogg@corrcronin.com; jbone@corrcronin.com
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
